    Case 3:13-cv-30125-PBS Document 443-2 Filed 02/15/19 Page 1 of 1



                        UNITED STATES DISTRICT COURT
                          DISTRICT OF MASSACHUSETTS
                                 (BOSTON DIVISION)
__________________________________________
                                                    )
MARK ANTHONY REID,                                  )
                                                    )
on behalf of himself and others similarly situated, )
                                                    )
       Petitioners/Plaintiffs,                      )
                                                    ) C.A. No. 3:13-cv-30125-PBS
       v.                                           )
                                                    )
CHRISTOPHER DONELAN, SHERIFF,                       )
FRANKLIN COUNTY, MASS., ET AL.,                     )
                                                    )
       Respondents/Defendants.                      )
__________________________________________)           Date:


                                        ORDER

       Upon consideration of Respondents’ Notice of Petitioner’s Release, it is hereby

ORDERED that Petitioner Leo Felix Charles’ petition for writ of habeas corpus (ECF

No. 430) be dismissed as moot, with each party to bear its own fees and costs.

       SO ORDERED.




                                                        __________________________
                                                                      Hon. Patti B. Saris
                                                            United States District Judge
                                                      United States District Court for the
                                                               District of Massachusetts
